AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Churges are Pending and Transt`erring Bail

 

 

UNITED STATES DISTRICT COURT

 

for the
District of NEVADA
United States of America )
v. ) Case No. 2:19-mj-00267-VCF
)
CR¥STAL SUE COX ) charging marion maria ofldaho
Deg@ndanr ) Charging District’s Case No. 1:18-cr-401-EJL

ORDER REQU]IRWG A DEFENDANT TO APFEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

Aiter a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those chargesl If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

U.S. Distri.ct Court ° District Of Ida.ho Couru.oom No.: AS ORDERED
AS ORDERED

Place:

 

 

Date and Time: AS ORDERED

 

   
 

The clerk is ordered to transfer any bail deposited in the registry of this court to the

of the court where the
charges are pending. ,' -

  
 

Date: April 18, 2019

 

 

Judge ’s signature

CAM FERENBACH, U.S. MAGISTRATE IUDGE
Prinled name and tide

 

